
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 324
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Larson of
			 Connecticut submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of April
		  2009 as Jazz Appreciation Month and April 25, 2009, as
		  Willis Conover Day, and honoring the global impact of jazz
		  music.
	
	
		Whereas it is universally acknowledged and accepted by
			 Congress that April is “Jazz Appreciation Month”, and H. Res. 57 (100th
			 Congress) proclaimed jazz a national American treasure;
		Whereas the “Big Band Jam” was created in 2005 to bring
			 big band jazz to the Nation’s capital;
		Whereas the Big Band Jam will showcase the music of
			 student musicians and recognizes the importance of educating our youth about
			 America's unique jazz heritage;
		Whereas Washington, DC, area high schools, colleges,
			 universities, and military ensembles come together once a year to share their
			 appreciation of jazz, and they help bridge the gap between cultural diversity,
			 age, education, and income through the music;
		Whereas the Big Band Jam is produced in cooperation with
			 many esteemed cultural and government agencies, which include museums, art
			 organizations, memorials, and municipal agencies, all dedicated to increasing
			 the awareness and appreciation of jazz;
		Whereas, on April 25, 2009, the Big Band Jam will honor
			 the Voice of America and Willis Conover and the joint contribution toward
			 spreading the language of jazz and American cultural diplomacy around the world
			 over a span of more than 35 years;
		Whereas the public shall share together in a celebration
			 of the global impact of jazz music, an American treasure, that will feature
			 America’s own Smithsonian Jazz Masterworks Orchestra, under the musical
			 direction of National Endowment for the Arts (NEA) Jazz Master David N. Baker,
			 as they each and all pay tribute to “America’s Jazz Musical Masters”;
		Whereas April 2009 would be an appropriate month to
			 designate as Jazz Appreciation Month; and
		Whereas April 25, 2009, would be an appropriate day to
			 designate as Willis Conover Day: Now, therefore, be it
		
	
		That the House of Representatives
			 supports the designation of Jazz Appreciation Month and
			 Willis Conover Day.
		
